Citation Nr: 0613258	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  03-25 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a nose 
polyp.   
 
2.  Entitlement to service connection for residuals of a cyst 
on the left hand.   
 
3.  Entitlement to service connection for bilateral knee 
disabilities.   
 
4.  Entitlement to service connection for a low back 
disability.   
 
5.  Entitlement to an initial rating higher than 40 percent 
for fibromyalgia.   
 
6.  Entitlement to an initial higher rating for major 
depression.  




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1981 to March 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 RO rating decision 
which granted service connection and a 40 percent rating for 
fibromyalgia, effective April 1, 2001; and granted service 
connection and a 50 percent rating for major depression, 
effective April 1, 2001.  Service connection was denied for 
residuals of a nose polyp, residuals of a cyst of the left 
hand, bilateral knee disabilities, and for a low back 
disability.  

A June 2003 RO decision increased the rating for the 
veteran's service-connected major depression to 70 percent, 
effective October 3, 2002.  A total disability rating based 
on unemployability (TDIU rating) was also granted, effective 
October 3, 2002.  

The Board notes that in an August 2003 statement, the veteran 
raised the issue of entitlement to an effective date earlier 
than October 3, 2002, for a TDIU rating.  That issue is not 
on appeal before the Board and is referred to the RO for 
appropriate action.  

The present Board decision addresses the issues of 
entitlement to service connection for residuals of a nose 
polyp, residuals of a cyst of the left hand, and for 
bilateral knee disabilities, and the issue of entitlement to 
an initial rating higher than 40 percent for fibromyalgia.  
The issues of entitlement to service connection for a low 
back disability and entitlement to an initial higher rating 
for major depression are the subject of the remand at the end 
of the decision.  


FINDINGS OF FACT

1.  The veteran does not currently have residuals of a nose 
polyp.  

2.  The veteran does not currently have residuals of a cyst 
on the left hand.  

3.  The veteran does not currently have diagnosed bilateral 
knee disabilities.  

4.  The veteran's service-connected fibromyalgia does not 
result in marked interference with employment or frequent 
hospitalization.


CONCLUSIONS OF LAW

1.  Residuals of a nose polyp were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  

2.  Residuals of a cyst on the left hand were not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  

3.  Bilateral knee disabilities were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  

4.  The criteria for an initial rating in excess of 40 
percent for fibromyalgia have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5025 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Residuals of a Nose Polyp and Residuals of a Cyst of the 
left Hand

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases if manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The veteran had active service from June 1981 to March 2001.  
Her service medical records show that she was treated a nose 
polyp and for a cyst on the left hand during service.  She 
was also treated for various other nasal and sinus problems, 
such as sinusitis, as well as complaints as to her left wrist 
and hand.  A January 1999 request for administration of 
anesthesia and performance of operations and other procedures 
report noted that the veteran would undergo a biopsy of a 
left nasal mass.  A March 1999 treatment report noted that 
the veteran had a mass in the left nasal cavity in the middle 
turbinate.  The final diagnoses included left intranasal 
mass; chronic sinusitis; bilateral endoscopic maxillary 
antrostomy and anterior ethmoidectomies; and excision of 
nasal mass.  A subsequent March 1999 entry noted that the 
veteran was seen for follow-up off functional endoscopic 
nasal surgery.  It was noted that on the right, there was 
near total mucosal healing and that the left spacer was in 
place.  The assessment was normal post functional endoscopic 
nasal surgery.  Another March 1999 entry noted that an 
examination showed near complete mucosal healing.  The 
assessment was status post functional endoscopic nasal 
surgery.  

A September 1999 treatment entry related diagnoses including 
evaluate left wrist for avascular necrosis versus ganglion.  
A September 1999 entry noted that the veteran was seen for 
follow-up on the left wrist.  It was reported that there was 
a lunate intraosseous ganglion with side-lying ganglion cyst.  
The assessment was lunate intraosseous ganglion.  An October 
entry indicated that the veteran was seen for follow-up of 
wrist pain.  It was noted that there was a left lunate 
intraosseous ganglion.  The assessment was bilateral wrist 
pain, rule out carpal tunnel syndrome.  There was a notation 
to consider evaluation by a hand surgeon.  A June 2000 entry 
noted that the veteran was seen for follow-up of her 
functional endoscopic nasal surgery in March 1999.  The 
assessment included an excellent outcome from the functional 
endoscopic nasal surgery by computed tomography scan.  

An August 2000 VA general examination report, performed prior 
to the veteran's separation from service in March 2001, noted 
that the veteran's medical records were reviewed.  She 
reported that she had multiple sinus problems and that a 
polyp was removed from her right nares in 1999.  She 
indicated that that since that time she had suffered one 
infection requiring antibiotics and would have nosebleeds 
approximately twice a month.  The veteran stated that when 
she would see her ears, nose, and throat physician, she was 
told that things looked fine.  As to her fibromyalgia, the 
veteran reported that the pain began in her hands.  She 
indicated that at one time they found a cyst on her left 
wrist that they thought was the reason for the pain, but that 
the pain started moving to her neck and her shoulders and had 
never gone away.  The examiner reported that that the 
veteran's skin was warm and dry with normal color and turgor 
and no jaundice.  The examiner referred to scars on the right 
forearm and on her thigh.  There was no reference to any 
scars on the left hand.  The examiner noted that examination 
of the veteran's nose and throat showed that her nares were 
patent, bilaterally and that her throat was non-injected.  
The diagnoses did not refer to any residuals of a nose polyp 
or any residuals o f cyst on the left hand.  

An August 2000 VA orthopedic examination report, also 
preformed prior to separation, noted that the veteran 
complained of pain over a prolonged period in her left wrist.  
On examination of the veteran's left wrist, the examiner did 
not refer to any residuals of a cyst of the left hand or 
wrist.  It was noted that X-rays of the wrists revealed 
normal bones.  The diagnoses included "loss use" of the left 
hand with no objective findings on examination.  It was noted 
that an electromyography of upper extremities was normal.  
The examiner indicated that there were no objective findings 
on examination of the upper extremities and no disability 
noted.  

An August 2000 VA psychiatric examination report, also 
performed prior to the veteran's separation, related 
diagnoses including history of left wrist pain.  In an 
October 2000 addendum, the examiner related similar 
diagnoses.  

A September 2000 VA endocrinology examination report, also 
prior to the veteran's separation from service, noted that 
she had a past medical history that included sinus surgery 
(recent polyp removal).  There was no reference to any 
residuals of a nose polyp or residuals of a cyst on the left 
hand.  

On a November 2000 medical history report at the time of a 
November 2000 separation examination, the veteran checked 
that she had disorders including swollen and painful joints 
and sinusitis.  The reviewing examiner noted that the veteran 
underwent removal of a nasal polyp.  There was no specific 
reference to a left hand cyst or ganglion.  There was a 
notation that the veteran had fibromyalgia with complaints as 
to the back, knees, shoulders, and hands.  The objective 
November 2000 examination report included notations that the 
veteran's nose, sinuses, and upper extremities were normal.  

Post-service private and VA treatment records do not show any 
treatment for residuals of a nose polyp or residuals of a 
cyst on the left hand.  Clearly, negative evidence against 
these claims.  

An October 2002 VA general medical examination report noted 
that the veteran had a history of left hand pain and loss of 
function with a negative X-ray and electromyography and that 
a magnetic resonance imaging study had shown a cyst in the 
lunate bone.  The examiner did not refer to any current left 
hand scars or cysts or to any nose or sinus problems.  The 
diagnoses did not include any residuals of a nose polyp or 
residuals of a cyst of the left hand.  

One requirement for service connection is the presence of a 
current claimed disability.  Degmetich v. Brown, 104 F.23d 
1328 (1997).  The evidence indicates no present residuals of 
a nose polyp or residuals of a cyst on the left hand, and 
thus service connection is not warranted.  The examiner at 
the August 2000 VA general medical examination, after a 
review of the claims file, solely noted that the veteran's 
nares were patent, bilaterally.  Additionally, the examiner 
at the August 2000 VA orthopedic examination commented that 
there were no objective findings on examination of the upper 
extremities and no disability noted.  The October 2002 VA 
general medical examination report also did not refer to any 
current residuals of a nose polyp or cyst of the left hand.  

The veteran has alleged that she has current residuals of a 
nose polyp and residuals of a cyst on the left hand.  
However, the veteran, as a layperson, is not competent to 
give a medical opinion on the diagnosis or etiology of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The Board concludes that claimed residuals of a nose polyp 
and residuals of a cyst on the left hand were neither 
incurred in nor aggravated by active service as residuals of 
a nose poly and cyst on the left hand are not currently shown 
by the medical evidence of record.  As the preponderance of 
the evidence is against these claims, the benefit-of-the-
doubt rule does not apply, and the claims for service 
connection for residuals of a nose polyp and for residuals of 
a cyst of the left hand must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

II.  Bilateral Knee Disabilities

The service medical records for the veteran's June 1981 to 
March 2001 period of active service do show treatment for 
knee complaints.  A May 1998 entry noted that the veteran was 
seen for right posterior thigh and knee pain.  The assessment 
was hamstring pull.  A March 2000 radiological report, as to 
the veteran's right knee, related an impression of a negative 
right knee.  

An August 2000 VA general medical examination report, 
performed prior to the veteran's separation from service in 
March 2001, noted that the veteran reported that her 
fibromyalgia started in her hands and started moving to her 
neck and her shoulders.  She reported that it had never gone 
away.  The diagnoses included fibromyalgia, not found, and 
myofascial pain syndrome.  There was no specific reference to 
any knee problems.  

An August 2000 VA orthopedic examination, also prior to her 
separation from service, noted that the veteran reported that 
her knees ached, but would never become swollen.  She stated 
that it would feel like her knees were going out and that she 
had not gone running for many years.  The diagnoses included 
aching in the knees with no objective findings on examination 
and no disability noted.  

On a medical history report at the time of the November 2000 
separation examination, the veteran checked that she did not 
have a tricked or locked knee.  She did check that she had 
swollen or painful joints.  The reviewing examination noted 
that the veteran had fibromyalgia with complaints as to the 
back, knees, shoulders, hands.  The objective November 2000 
examination report included a notation that the veteran's 
lower extremities were normal.  

Post-service private and VA treatment records do not show 
treatment for any bilateral knee problems.  In fact, the 
first possible clinical reference to any such problem of 
record is in October 2002, more than one year after the 
veteran's separation from service.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  

An October 2002 VA general medical examination report noted 
that the veteran had a history of occasional pain over the 
neck, back, fingers, wrists, shoulders, knees, and hips, on 
and off for years.  It was noted that she had been diagnosed 
with fibromyalgia versus myofascial syndrome.  The diagnoses 
included myofascial pain syndrome.  No knee disabilities were 
actually diagnosed.  

Subsequent private and VA treatment records do not show 
treatment for any diagnosed knee problems.  

The Board observes that the veteran is already service-
connected fibromyalgia.  The Board finds that the post-
service medical evidence fails to show any medical diagnosis 
showing actual bilateral knee disabilities.  Clearly, 
negative evidence against the claim.  

One requirement for service connection is the presence of a 
current claimed disability.  Degmetich v. Brown, 104 F.23d 
1328 (1997).  The evidence indicates no present diagnosed 
bilateral knee problems, and thus service connection is not 
warranted.  The examiner at the August 2000 VA orthopedic 
examination related diagnoses of aching in the knees with no 
objective findings on examination and no disability noted.  
There is no subsequent diagnosis of actual knee problems 
other than knee complaints relative to the veteran's service-
connected fibromyalgia.  

The veteran has alleged that she has current bilateral knee 
disabilities.  However, the veteran, as a layperson, is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The Board concludes that claimed bilateral knee disabilities 
were neither incurred in nor aggravated by active service 
because knee disabilities are not currently shown by the 
medical evidence of record.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim for service connection for 
bilateral knee disabilities must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

III.  Fibromyalgia

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Fibromyalgia with widespread musculoskeletal pain and tender 
points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms that requires continuous medication for control 
warrants a 10 percent rating.  When the symptoms of 
fibromyalgia are episodic, with the exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion, but are present more than one-third of the 
time, a 20 percent rating is assigned.  A 40 percent rating, 
the maximum rating available under this code, is warranted 
when fibromyalgia is constant, or nearly so, and refractory 
to therapy.  "Widespread pain" means pain in both the left 
and right sides of the body that is both above and below the 
waist, and that affects both axial skeleton (i.e., cervical 
spine, anterior chest, thoracic spine, or low back) and the 
extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5025.

In November 2001, the RO granted service connection and a 40 
percent rating for fibromyalgia, effective April 1, 2001.  

An August 2000 VA general medical examination report, 
performed prior to the veteran's separation from service, 
noted that she reported that he would have headaches behind 
her eyes which would start at the base of her skull and then 
travel to her head behind her eyes.  She stated that she took 
Excedrin with complete relief.  The veteran indicated that 
her daily pain from fibromyalgia was a four out of ten as was 
her headache pain.  She reported that her fibromyalgia 
started in her hands and that it started moving to her neck 
and shoulders and had never gone away.  She also reported 
that she had unexplained fatigue.  The examiner reported that 
the veteran's muscle mass and tone appeared normal throughout 
and that the trigger point examination for fibromyalgia 
showed five positive trigger points out of eighteen.  It was 
noted that all the trigger points were in the neck and 
shoulder area.  The diagnoses included fibromyalgia, not 
found, and myofascial pain syndrome.  

An August 2000 VA orthopedic examination report, also prior 
to the veteran's separation from service, noted that the 
veteran reported that her knees ached, but were never 
swollen.  She stated that it would feel like her knees were 
going out.  The veteran also complained of low back pain for 
many years as well as a twisting feeling in the lumbar area.  
She also indicated that she had pain in her joint with a 
chief complaint of prolonged pain over her left wrist.  The 
examiner evaluated the veteran's knees, lumbar spine, wrists, 
and neck and shoulders in detail.  The diagnoses included 
chronic low back pain with no objective findings on 
examination and no disability noted; aching in the knees with 
no objective findings on examination and no disability noted; 
and loss of use of the left hand with no objective findings 
on examination with a normal electromyography of upper 
extremities and no objective findings on examination of the 
upper extremities and no disability noted.  The examiner 
indicated that he saw no evidence to substantiated 
fibromyalgia.  

Private and VA treatment records dated from January 2001 to 
October 2002 show treatment for multiple disorders including 
fibromyalgia.  

A January 2001 statement from J. Capezio, M.D., noted that 
the veteran had a five year history of myalgias and 
arthralgias.  It was reported that the veteran complained of 
discomfort primarily in her neck, back, elbows, and knees.  
She stated that symptoms were worse with overuse and 
associated with poor sleep patterns and fatigue.  In summary, 
Dr. Capezio noted that the veteran had a L4-L5 bulging disc 
and a soft tissue syndrome most consistent with fibromyalgia.  
It was noted that such was accompanied by poor sleep, 
fatigue, poor mentation, frequent headaches, and pain with 
overuse.  An April 2001 statement from Dr. Capezio noted that 
the veteran had a history of a lumbar bulging disc and 
fibromyalgia.  

An October 2002 VA general medical examination report related 
diagnoses including myofascial pain syndrome.  

A November 2002 VA fibromyalgia examination report noted that 
the veteran had longstanding diffuse pain.  The examiner 
reported that there was moderate point tenderness in muscles 
of the neck, back, arms, and legs.  It was noted that the 
periarticular areas of the elbows, knees, and wrist were also 
tender.  The examiner stated that all joints had full range 
of motion and that there was pain with motion of the left hip 
only.  The examiner indicated that there was no swelling or 
deformity of any joints.  The assessment was history and 
physical examination consistent with fibromyalgia with no 
evidence of inflammatory disease.  

Subsequent private and VA treatment records dated through 
August 2005 show continuing treatment for fibromyalgia.  

For example, a January 2003 statement from T. V. Lu, M.D., 
noted that the veteran's signs and symptoms were consistent 
with chronic fatigue syndrome and fibromyalgia.  

A June 2003 statement from a VA physician noted that the 
veteran was discharged from a VA facility in June 2003 with 
major depression.  The physician indicated that the veteran 
also had a chronic pain condition, fibromyalgia, which caused 
a lot of discomfort for her body.  The physician indicated 
that the veteran was considered to be unable to work due to 
her psychiatric and physical conditions.  

Another June 2003 statement from a VA physician also noted 
that the veteran suffered from depression and fibromyalgia.  
The physician stated that the veteran lacked the ability to 
deal with pain, fatigue, and stress in an appropriate manner 
that was suitable for working.  

The current 40 percent disability rating is the maximum 
rating allowed for fibromyalgia and it contemplates symptoms 
that are constant, or nearly so, and refractory to therapy.  
As the veteran is already receiving the highest rating for 
this disability, a schedular increase is not warranted.  

This is an initial rating case, on the granting of service 
connection.  The Board finds that there are no distinct 
periods of time, since the effective date of service 
connection, during which the veteran's fibromyalgia has been 
more than 40 percent disabling.  Thus "staged ratings" 
greater than a 40 percent rating are not warranted for any 
period of time since the effective date of service 
connection.  Fenderson v. West, 12 Vet.App. 119 (1999).  

Addressing the merits of the claim above, the Board has 
considered all potential applicable diagnostic codes.  No 
diagnostic code, however, provides a basis for a higher 
rating.  The Board has also considered whether the record 
raises the matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the 
rating schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
Although there are references to the veteran being unable to 
keep a job due to her service-connected major depression 
(currently rated 70 percent) and physical conditions, there 
is no competent evidence that her fibromyalgia, alone, would 
cause a "marked" interference with employment or requires 
frequent hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.  

As the preponderance of the evidence is against the claim for 
a higher rating for fibromyalgia, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent a rating decision in November 2001, 
correspondence in November 2001, correspondence in April 
2002, a statement of the case in June 2003, a rating decision 
in June 2003, and a supplemental statement of the case in 
July 2003.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157, __ F.3d __, 
2006 WL 861143 (Fed. Cir.  Apr. 5, 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet.App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty to notify prior to the adjudication in the 
September 2005 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.  

ORDER

Service connection for residuals of a nose polyp is denied.  

Service connection for residuals of a cyst on the left hand 
is denied.  

Service connection for bilateral knee disabilities is denied.  

A higher rating for fibromyalgia is denied.  


REMAND

The other issues on appeal are entitlement to service 
connection for a low back disability and entitlement to an 
initial higher rating for major depression.  

The veteran's service medical records show treatment for low 
back problems on numerous occasions.  

An August 2000 VA orthopedic examination report, performed 
prior to the veteran's separation from service in March 2001, 
related diagnoses including chronic low back pain with no 
objective findings on examination and no disability noted.  
The examiner commented that he saw no evidence to 
substantiate a claim for a herniated disc in the lumbar 
region.  

Post-service private and VA treatment records show treatment 
for variously diagnosed low back disabilities, including a 
possible herniated disc.  

The Board notes that although the veteran has been afforded 
VA examinations, she has not undergone a VA examination with 
an etiological opinion as to her claimed low back disability.  

Additionally, the veteran was last afforded a VA psychiatric 
examination in October 2002.  The diagnoses were major 
depressive disorder, recurrent, improving, and history of 
panic disorder.  A global assessment of functioning (GAF) 
score of 65 was assigned.  

The Board notes that the veteran has received treatment for 
her major depression subsequent to the October 2002 VA 
psychiatric examination.  The treatment reports indicate 
possible worsening of the veteran's service-connected major 
depression.  June 2003 statements from VA physicians indicate 
that the veteran was unable to work due to her service-
connected major depression and physical conditions.  

Further, VA's duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69 (1995). When available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with her claims includes providing 
her with VA examinations, to include an etiological opinion 
as to her claimed low back disability.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Have the veteran undergo a VA 
examination to determine the nature and 
etiology of his claimed low back 
disability.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should diagnose all current low 
back disabilities.  Based on a review of 
historical records and medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
whether it is as likely as not (50 percent 
or greater possibility) that any current 
low back disability is etiologically 
related to the veteran's complaints of and 
treatment for back pain in service or to 
the veteran's service.  

2.  Have the veteran undergo a VA 
examination to determine the severity of 
her service-connected major depression.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All signs and 
symptoms of the service-connected major 
depression should be reported in detail.  
The examiner should specifically provide 
an opinion whether the veteran's service-
connected major depression results in 
total occupational or social impairment.  

3.  Thereafter, review the claims for 
entitlement to service connection for a 
low back disability and for entitlement to 
an initial higher rating for major 
depression.  If the claims are denied, 
issue a supplemental statement of the case 
to the veteran, and she should be given an 
opportunity to respond before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


